Affirmed and Opinion and Concurring Opinion filed September 20, 2017.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-17-00231-CV

                      IN THE INTEREST OF I.L.G., A CHILD


                       On Appeal from the 314th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2016-01310J

                               CONCURRING OPINION

       There are two children in today’s case — Isaac and his teenage mother. The
record contains sufficient evidence to terminate the mother’s parental rights to
Isaac under Texas Family Code section 161.001(O) for failing to comply with the
court-ordered requirements.1         I agree with the majority’s conclusion that the
evidence supports termination of the mother’s rights under subsection (O).2 I also
agree that terminating the mother’s parental rights is in Isaac’s best interest.3 But I

       1
         See Tex. Fam. Code Ann. § 161.001(O) (West, Westlaw through 2017 R.S.).
       2
          See ante at 8-11.
       3
         If the court were to conduct a sufficiency review of the other ground for termination and
conclude that the evidence is insufficient to support the finding under Texas Family Code section
disagree that the analysis ends there.
        Having determined that this court can sustain the termination of the mother’s
parental rights under subsection (O), the majority affirms the trial court’s judgment
without determining whether the evidence is legally and factually sufficient under
subsection (E) — termination because the parent has engaged in conduct or
knowingly placed the child with persons who engaged in conduct that endangers
the physical or emotional well-being of the child. This court has held that a
finding under subsection (E) comes with collateral consequences. Those collateral
consequences include the potential for a subsection (E) finding to support a
termination of parental rights in a later case under subsection (M) — termination
because the parent has had the parent-child relationship terminated with respect to
another child based on a finding that the parent's conduct violates subsection (D) or
(E).4
        The collateral consequences loom large for children like Isaac’s mother
whose parental rights are terminated under subsection (D) or (E). This case forces
us to consider how a parent’s status as a child impacts our review of parental-
termination findings based on these subsections.
        Texas law generally protects children from permanent ramifications of poor
choices made in childhood and adolescence. For example, when children engage
in conduct that would be criminal for adults, we generally adjudge them delinquent
rather than convict them of the crime.5 When children get jobs, we do not hold

161.001(E), the court could reach the same best-interest determination without considering the
evidence that ostensibly supports the trial court’s findings under that subsection.
        4
          See Tex. Fam. Code Ann. § 161.001(M); In the Interest of C.M.-L.G., No. 14-16-00921-
CV, 2017 WL 1719133, at *8 (Tex. App.—Houston [14th Dist.] May 2, 2017, no pet.) (mem.
op.); In re J.J.G., 14-15-00094-CV, 2015 WL 3524371, at *4 (Tex. App.—Houston [14th Dist.]
Jun. 4, 2015, no pet.) (mem. op.).
        5
          See Tex. Penal Code Ann. § 8.07(a) (West, Westlaw through 2017 R.S.); Tex. Fam.
Code Ann. § 51.04(a) (West, Westlaw through 2017 R.S.); Kuol v. State, 482 S.W.3d 623, 628
(Tex. App.—Houston [14th Dist.] 2015, pet. ref’d).
                                              2
them to agreements with employers that would bind adults in the same situation. 6
And, when children make other contracts, we allow them to step away by holding
that they lack the capacity to contract.7 Because children generally lack judgment
and maturity, the law often gives them special treatment that lessens the severity
and long-term effects of consequences from bad choices.
      Today, Isaac’s mother may be a rebellious teenager who smokes marijuana,
spars with her mother, runs away from home, and fails to follow the court’s orders.
Yet, over the next ten or twenty years (or sooner), the unruly teenager might
mature into a responsible adult capable of successful parenting. If that happens
and she later has another child, the Department of Family and Protective Services
— or perhaps a disgruntled spouse — could seek termination of her parental rights
under subsection (M) without any other predicate showing.8

      Like the fictional Jean Valjean, who could transform his life yet not erase his
convict number, a rehabilitated parent branded in her youth with an (E)-finding
cannot escape the collateral consequences of the adjudication. If Isaac’s teenage
mother eventually matures into a person fit to be a parent, she could not overcome
the (E)-finding the court leaves unreviewed today. That finding, like a permanent
convict number, cannot later be erased. The only time to review it is now. The
only place to undo it is here.

      This court’s precedent does not limit collateral-consequences review only to
parties who ask the court to review an (E)-finding even if the court sustains the
termination of parental rights on other grounds. Nor does the court need to decide
that issue today. But the court should conduct the (E)-finding sufficiency review
      6
         See PAK Foods Houston, LLC v. Garcia, 433 S.W.3d 171, 176 (Tex. App.—Houston
[14th Dist.] 2014, pet. dism’d).
       7
          See Dairyland Cnty. Mut. Ins. Co. v. Roman, 498 S.W.2d 154, 158 (Tex. 1973);
Cummings v. Powell, 8 Tex. 80, 81 (1852).
       8
         See Tex. Fam. Code Ann. § 161.001(M).
                                          3
in today’s case because Isaac’s mother is a child. If in other contexts the law
builds in safeguards to give children an extra measure of protection from long-
lasting effects of bad choices, then a reviewing court should scrutinize (D) and (E)
findings when child-appellants assign error in appeals like this that implicate rights
of constitutional magnitude.9 Isaac’s mother has challenged the legal and factual
sufficiency of the (E)-finding and this court ought to review it.




                                          /s/       Kem Thompson Frost
                                                    Chief Justice



Panel consists of Chief Justice Frost and Justices Jamison and Busby (Jamison, J.,
majority).




       9
        See Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985); In re D.R.A., 374 S.W.3d 528, 531
(Tex. App.—Houston [14th Dist.] 2012, no pet.).
                                                4